COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                 No. 08-19-00194-CR
                                                  §
                                                                   Appeal from the
  EX PARTE                                        §
                                                                 120th District Court
  MARCOS HERNANDEZ.                               §
                                                               of El Paso County, Texas
                                                  §
                                                                 (TC#20140D00486)
                                                  §


                                 MEMORANDUM OPINION

       The State of Texas has filed a motion for voluntary dismissal of this habeas corpus appeal.

See TEX.R.APP. P. 42.2(a). The motion is granted, and this appeal is dismissed.



                                             GINA M. PALAFOX, Justice
January 29, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)